Citation Nr: 1047509	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, for 
disability of the left kidney, claimed as a result of radiation 
treatment. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to April 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

In November 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record and has been associated with the claims 
file.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20,900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

In December 2009 the Board remanded the Veteran's claim for 
further development.  The development requested has been 
completed to the extent possible, and no further action is 
necessary to ensure compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In August 
2010, the Board referred this case for medical expert opinion to 
an oncologist from the Veterans Health Administration (VHA).



FINDING OF FACT

Any disability involving the kidney is not due to medical 
treatment provided by the VA.  




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability of the left kidney, claimed as a result of radiation 
treatment for prostate cancer, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358, 3.361 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated May 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

VA treatment records have been obtained, as has a medical opinion 
addressing the Veteran's claim for compensation under 38 U.S.C.A. 
§ 1151.  The February 2007 VA examination report indicates that 
the examiner reviewed the Veteran's medical records and rendered 
an opinion consistent with the remainder of the evidence of 
record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional 
examination is unnecessary, and the Board finds that the RO has 
satisfied the duty to notify and the duty to assist.  
Accordingly, it will proceed to a discussion of the merits of the 
Veteran's appeal. 

The Veteran first claimed entitlement to benefits under 
38 U.S.C.A. § 1151 in March 2006, asserting that damage to his 
left kidney was caused by radiation treatments performed at a VA 
hospital for residuals of prostate cancer.  A September 2006 
rating decision denied entitlement to compensation under 
38 U.S.C.A. § 1151, finding that there was no evidence showing 
medical service provided by VA were the proximate cause of any 
additional disability.  The Veteran submitted a Notice of 
Disagreement (NOD) with that decision in October 2006.  The RO 
issued a Statement of the Case (SOC) in November 2006, and the 
Veteran filed a Substantive Appeal (VA Form 9) in December 2006.  
The Veteran's claim first came before the Board in December 2009, 
at which time the Board remanded it for further development.  The 
development requested has been completed to the extent possible, 
and no further action is necessary to ensure compliance with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Veteran's claim is once again before 
the Board.  

As noted, the Veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 2006.  For claims file on or after October 1, 
1997, compensation under this section shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For the purposes of this section, a disability is a 
qualifying additional disability if the disability was not the 
result of the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility, where the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or 
medical/surgical treatment caused the Veteran's additional 
disability or death; and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical/surgical 
treatment without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1),(2). 

The Board notes that the question of whether the Veteran 
experienced additional disability as a result of treatment 
rendered by the VA is a medical question.  The Court has held 
that a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999). 

Treatment records indicate that the Veteran was diagnosed with 
prostate cancer in 1993, and that he underwent a radical 
retroperitoneal prostatectomy and bilateral pelvic lymph node 
dissection. 

VA treatment records from January 2000 indicate that the Veteran 
complained of generalized weakness beginning ten days earlier and 
that he was admitted for increasing creatinine.  The Veteran was 
noted to have a history of prostate cancer, status post radical 
prostatectomy and XRT.  Status post nephrectomy was also noted, 
as were hypertension and hyperlipidemia.  The treating physician 
noted that the Veteran was found to have an increased PSA six 
years earlier, followed by the radical prostatectomy.  PSA post-
surgery was less than 0.1.  He noted that the Veteran did well 
until November 1998, when PSA was found to be 3.0.  At that time 
the Veteran was referred to the Dallas VAMC for radiation 
therapy.  The Veteran was seen by radiation oncology starting in 
November 1999 and 30 radiation treatments were noted.  The 
treating physician noted that the Veteran's creatinine increased 
from 1.8 to 2.3.  Anorexia, dysuria and reduced PO intake was 
indicated secondary to the radiation therapy.  It was noted that 
the Veteran responded to hydration with a return of creatinine to 
1.9.  Based on a finding of significant proteinuria the Veteran 
was referred for a VA renal clinic visit in February 2000.  The 
physician's assessment was that the Veteran's chronic renal 
insufficiency was due either to his having only one kidney or to 
his hypertension.  

Subsequent VA treatment records from September 2004 indicate that 
the Veteran underwent a nephrology consult for rising creatinine 
levels and declining kidney function.  The treating physician 
noted that the Veteran had only one kidney, which resulted in 
hyperfiltration and, over time, segmental glomerulosclerosis, 
which in turn gradually progressed to end-stage renal disease.  
The Veteran was instructed to reduce his potassium intake and to 
avoid food high in potassium.  

In February 2007 the Veteran was afforded a VA examination in 
support of his claim for benefits under 38 U.S.C.A. § 1151.  The 
examiner reviewed the records and noted the January 2000 episode 
of volume depletion and pre-renal azotemia related to diarrhea 
and poor intake of fluids.  The examiner noted that the radiation 
field was the prostate tumor bed, and that the left kidney was 
not in the radiation field.  He also noted that with hydration, 
renal function returned to the Veteran's baseline.  The examiner 
also cited a nephrology consultation from 2004, wherein it was 
noted that the Veteran's renal condition had worsened 
significantly.  The examiner stated that it was less likely than 
not that the radiotherapy provided to the Veteran for his 
prostate tumor recurrence caused his end-stage renal disease.  As 
rationale, he noted that the radiation field did not include the 
left kidney, that there was no obstruction created by the 
radiation, and that the left kidney dysfunction had already begun 
to manifest.  

VA treatment records from December 2008 indicate that the Veteran 
asked one of his providers to make a statement regarding his 
kidney failure possibly being related to his radiation treatment 
for prostate cancer.  The examiner noted that she was not an 
expert in external radiation therapy or prostate cancer and was 
unable to make such a statement.  She also noted that the Veteran 
did have some long-standing chronic kidney disease prior to his 
prostate cancer treatment.  

In November 2009 the Veteran testified at a hearing before a 
Veterans Law Judge.  During that hearing the Veteran reported a 
history mostly consistent with the one referenced above.  He 
stated that none of his VA medical providers gave him any 
notification of possible side effects or possible damage to other 
organs as a result of his prostate cancer radiation treatment.  
In contrast to the history reported above, the Veteran stated 
that his radiation treatment was stopped after his 32nd 
treatment.  He also reported that someone asked him to sign 
papers saying that he would not hold the VA responsible.  The 
Veteran also indicated that he believed a medical report was 
drafted indicating that his kidney damage was due to the 
radiation treatment. While the Veteran stated that VA has a copy 
of this report, the Board has thoroughly reviewed the claims file 
and has found nothing similar to what the Veteran describes.  In 
its December 2009 remand the Board instructed the RO/AMC to make 
efforts to obtain this record.  The RO/AMC obtained updated all 
treatment records from 1999 and 2000.  They noted that these 
records included treatment reports from Dr. N indicating his 
opinion that the Veteran's decreased kidney function was due to 
dehydration caused by poor oral intake.   

In August 2010 the Board sought an advisory medical opinion from 
a health care expert of the Veterans Health Administration (VHA).  
The VHA oncologist reviewed the entirety of the record and issued 
a response in October 2010.  He noted that the Veteran underwent 
a right radical nephrectomy in 1986 for renal cell carcinoma and 
that the Veteran was noted to have hypertension and diabetes 
mellitus in 1996.  He also noted that the Veteran was documented 
to have 100 mg of protein in his urine and a creatinine of 1.5 on 
November 9, 1996, and that by 1999 the Veteran's baseline 
creatinine was 1.8.  Further elaborating on the record, the VHA 
oncologist indicated that the Veteran was noted to be morbidly 
obese, with a weight of 258 pounds on January 4, 2000, which was 
noted to have increased to 276 pounds by September 28, 2005.  He 
noted that following the Veteran's prostatectomy his PSA nadired 
initially, but then began to slowly increase, to 3 in 1998.  
After reviewing the remainder of the record the VHA oncologist 
stated that within reasonable medical probability, the Veteran's 
ultimate kidney failure was not caused by radiation therapy to 
the prostate gland or by negligence by the VA.  He stated that it 
was more likely caused by a combination of factors, including a 
solitary kidney and the effects of long-term diabetes, 
hypertension and obesity.  

Upon careful consideration of the evidence of record, the Board 
finds that there is a preponderance of evidence against the claim 
for benefits under the provisions of 38 U.S.C.A. § 1151.  The 
competent evidence of record shows that the Veteran does not have 
any additional disability proximately due to treatment by the VA.   

In that regard, the Board notes that it has assigned greater 
probative value to the medical opinions of the record, 
specifically the February 2007 VA examination and the October 
2010 VHA opinion, than to the opinions of the Veteran.  In some 
circumstances, lay evidence constitutes competent evidence to 
establish a medical fact, such as in the case of pain.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App., 398, 405 (1995).  However, here, the Board finds that 
the question of whether the radiation treatment for the Veteran's 
prostate cancer caused damage to his kidney is a complex medical 
issue that is beyond the realm of a layman's competence.  See 
Jandrea v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions). 

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for damage 
to the left kidney, claimed as a result of radiation treatment, 
is denied. 


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


